DOWNEY, Judge.
Appellant poses two points for our consideration in an appeal from a final judgment of dissolution. The first point suggests error in awarding the husband 85% interest in realty which had been jointly owned. The second point complains of the denial of rehabilitative alimony.
The parties were married for six years. The wife holds a Master’s Degree in Library Science and currently earns approximately $10,000 per year. The parties jointly owned the marital residence and the Sunflower Shopping Center. The evidence reflects that the husband furnished over $100,000 from funds unrelated to the marriage. In addition, he obtained loans used in the shopping center, some of which ultimately were paid off by using other of his assets. The wife’s contribution to the property was minimal, particularly in view of her testimony that she took back from the parties’ joint savings account the $3,000 that she had put into the shopping center. The wife also testified that she never knew the title to the shopping center was in her name also until her lawyer told her when these proceedings commenced. The husband testified that no gift was ever intended, and the wife did not rebut that.
Our scrutiny of the record convinces us that there is substantial competent evidence in the record to support the trial judge’s determination of the value of appellee’s special equity in the shopping center. In fact, it would appear the trial judge was generous in the determination of the wife’s interest. In addition, we find no error demonstrated in the refusal to award rehabilitative alimony to the wife.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
ANSTEAD and HURLEY, JJ., concur.